Per Curiam,
All that is necessary to be said in relation to the questions involved in this contention will be found in the clear and convincing opinion of the learned president of 34th judicial district who specially presided at the hearing. We have no doubt as to the correctness of his general conclusion recited in the first specification of error, the substance of which is, that the county *287commissioners have a right to erect and maintain on the public square in the city of Wilkes-Barre, upon the location of the present courthouse, a new and enlarged courthouse of sufficient size to accommodate the business of the county. For aught that appears in the case, that legal conclusion is controlling, and the refusal of the injunction and dismissal of the bill necessarily result therefrom.
The decree is affirmed on the opinion of the learned trial judge, and the appeal is dismissed at plaintiff’s costs.